     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.1 Page 1 of 22


 1   CARLSON LYNCH, LLP
     Todd D. Carpenter (CA 234464)
 2   (Eddie) Jae K. Kim (CA 236805)
     Scott G. Braden (CA 305051)
 3   1350 Columbia St. Ste. 603
     San Diego, California 92101
 4   Tel: (619) 762-1900
     Fax: (619) 756-6991
 5   tcarpenter@carlsonlynch.com
     ekim@carlsonlynch.com
 6   sbraden@carlsonlynch.com

 7   Attorneys for Plaintiff MEHRAND DAVID ALAEI and the Proposed Class

 8
 9
10                             UNITED STATES DISTRICT COURT
11                           SOUTHERN DISTRICT OF CALIFORNIA
12   MEHRAN DAVID ALAEI, an individual,               Case No. '20CV0262 JM WVG
     all others similarly situated, and the general
13   public,
                                                      CLASS ACTION COMPLAINT
14
                        Plaintiff,
15
     vs
16
17                                                    DEMAND FOR JURY TRIAL
     GOVERNMENT EMPLOYEES
18   INSURANCE COMPANY (GEICO), a
     Delaware corporation; GEICO GENERAL
19
     INSURANCE COMPANY, a Maryland
20   corporation; and DOES 1 to 10,
21
22                    Defendants.

23
24
25
26
27
28

                                               -1-
                                     CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.2 Page 2 of 22


 1         Plaintiff MEHRAN DAVID ALAEI (“Plaintiff”) on behalf of himself and all others
 2   similarly situated, brings this consumer class action against Government Employees
 3   Insurance Company (hereinafter “GEICO”) and GEICO General Insurance Company
 4   (hereinafter “GEICO General”) (collectively “GEICO” or “Defendant”) for unlawful,
 5   unfair, and deceptive business practices in violation of California Business & Professions
 6   Code Section 17200, et seq., California Business & Professions Code Section 17500, et
 7   seq., and California Civil Code Section 1750, et seq. and alleges as follows:
 8                                I.     NATURE OF ACTION
 9         1.     GEICO has engaged in the most substantial “bait and switch” marketing
10   campaign in the history of consumer auto insurance in the state of California. Consumers,
11   including Plaintiff, routinely call GEICO seeking quotes to lower their auto insurance
12   coverage premiums. The vast majority of consumers who call GEICO, including Plaintiff,
13   are seeking an “apples to apples,” comparison of their existing auto insurance policy, to an
14   identical policy offered by GEICO. Consumers, including Plaintiff, call GEICO in order to
15   compare the price of GEICO’s full coverage insurance premium to their own, in the hope
16   of purchasing equal, but less expensive auto insurance coverage.
17         2.     Consumers, including Plaintiff, who called seeking a full coverage auto
18   insurance policy, were instead, systematically offered GEICO’s “Full Comprehensive
19   Package,” an inferior policy that did not include “collision” insurance – leaving them
20   exposed to substantial risk of loss for damage caused to their own vehicle in the event of
21   an at-fault accident. The “Full Comprehensive Package” offered by GEICO during the
22   sales pitch was invariably less expensive than the customers’ own, actual full coverage
23   policy. Customers, including Plaintiff, were duped by GEICO into switching their car
24   insurance coverage to the inferior “Full Comprehensive Package,” without any notice or
25   knowledge that the policy they purchased from GEICO over the phone did not include
26   collision coverage.
27         3.     Indeed, a recent study conducted by Insurancequotes.com demonstrated that
28   sixty-eight percent (68%) of Americans incorrectly believe that comprehensive auto

                                            -2-
                                  CLASS ACTION COMPLAINT
         Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.3 Page 3 of 22


 1   insurance covers car damage from collision. 1     Instead of demystifying this legitimately
 2   misleading and confusing concept, GIECO instead preyed on this widely held
 3   misunderstanding by emphasizing that it is offering a “full” and “comprehensive” coverage
 4   that is comparable to competitors’ insurance plans that did include collision coverage in
 5   order to substantially bolster its profits.
 6            4.   Remarkably, after internal outcry from their own employees over the practice,
 7   (including the establishment of an internal, digital message board topic) GEICO issued an
 8   urgent memo directing its sales force to cease the conduct. The memo states in relevant
 9   part:
10                  Effective immediately:       The terms “Comprehensive,” “Safety
                    Package,” “Physical Damage,” etc. can confuse and lead some
11
                    customers to believe they have “full coverage”…. We have seen some
12                  customer complaints for this….
13   (See Exhibit “A”.)
14            5.    GEICO’s conduct resulted in the fraudulent sale of insurance policies to
15   unsuspecting customers who wrongly believed they were receiving “full coverage” on their
16   automobiles.
17            6.    Plaintiff and those similarly situated (“Class Members”) relied on GEICO’s
18   representations that the insurance policy they were purchasing was identical to the policy
19   they presently had; including the existence of “full coverage” – meaning liability and
20   collision insurance coverage. As a result, Plaintiff and the Class suffered monetary
21   damages as a result of Defendant’s false and deceptive misrepresentations and omissions.
22                              II.    JURISDICTION AND VENUE
23            7.   This Court has subject matter jurisdiction under the Class Action Fairness Act,
24   28 U.S.C. § 1332(d) in that: (1) this is a class action involving more than 100 class
25   members; (2) Plaintiff is a citizen of the State of California; Defendant GEICO General
26
27
     1
      https://www.insurancequotes.com/auto/insurance-myths-keep-americans-guessing-
28   61919
                                                -3-
                                      CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.4 Page 4 of 22


 1   Insurance Company is a Maryland Corporation, with its principle place of business in
 2   Maryland and Defendant Government Employees Insurance Company is a Delaware
 3   Corporation with its principle place of business in Maryland; (3) the amount in controversy
 4   exceeds the sum of $5,000,000.00, exclusive of interests and costs.
 5          8.     The Court has personal jurisdiction over Defendants because Defendants
 6   conduct business in California. Defendant has marketed, promoted, and sold auto insurance
 7   policies in the State of California, and Defendant has sufficient minimum contacts with
 8   this State and/or has sufficiently availed itself of the market in this State through its
 9   promotion, sales, and marketing within this State to render the exercise of jurisdiction by
10   this Court permissible.
11          9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a
12   substantial part of the events or omissions giving rise to Plaintiff’s claims occurred while
13   Plaintiff resided in this judicial district.
14                                           III.   PARTIES
15          10.    Plaintiff Mehran David Alaei resides in San Diego County, California. On or
16   about August 2017, Plaintiff called GEICO and requested and received an “apples to
17   apples” quote from GEICO for auto insurance coverage for both of his vehicles, a 2012
18   Lexus RX350 (owned by Plaintiff) and a 2016 Lexus ES350 (Leased by Plaintiff). At the
19   time, both vehicles were insured by ESURANCE with “full coverage,” meaning - a policy
20   which included both liability and collision coverage.
21          11.    During the call to GEICO, Plaintiff agreed to receive an “apples to apples”
22   comparison quote from the GEICO sales representative because the representative stated,
23   consistent with GEICO’s general marketing message, that Plaintiff could save up to 15%
24   on the policy by switching to GEICO. The GEICO representative then informed Plaintiff
25   that he could save approximately $600.00 every six months by switching to the GEICO,
26   “FULL COMPREHENSIVE COVERAGE POLICY.” When Plaintiff asked the GEICO
27   representative if this was the same policy as the one Plaintiff currently had with
28   ESURANCE for both of his vehicles, the representative replied in the affirmative. On or

                                              -4-
                                    CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.5 Page 5 of 22


 1   about August 23, 2017, Plaintiff accepted GEICO’s offer and paid the quoted premium by
 2   credit card over the phone.
 3         12.    On or about October 13, 2018, Plaintiff’s vehicle was involved in an at-fault
 4   auto accident. Plaintiff contacted GEICO and reported a claim and received claimed
 5   number 0606643630101017.
 6         13.    On or about October 13, 2018, Plaintiff was informed by GEICO that Plaintiff
 7   had liability coverage but no collision coverage for the 2012 Lexus RX350 and that the
 8   claim for repairs to the 2012 Lexus RX350 was denied by GEICO.
 9         14.    Plaintiff pleaded with the GEICO representative and reminded him that
10   GEICO had provided an “apples to apples” quote in August of 2017 and that the policy
11   held with ESURANCE was a full coverage policy with both liability and collision
12   coverage. The GEICO representative informed Plaintiff that his car in fact did not have
13   collision insurance and the claim was denied.
14                         IV.     SUBSTANTIVE ALLEGATIONS
15   A.    GEICO Revolutionized the Auto Insurance Market Through Advertising.
16         15.    GEICO is the second largest auto insurer in the United States, after State
17   Farm. As of 2017, GEICO provided auto insurance coverage for more than 24 million
18   motor vehicles owned by more than 15 million policy holders. GEICO writes private
19   passenger automobile insurance in all 50 U.S. states, including California. GEICO
20   primarily sells policies directly to the consumer over the phone, through its website, and
21   through local agents, called GEICO Field Representatives.
22         16.    In the mid-1990's, insurance company advertising was considered novel and
23   GEICO desired to move the public perception of insurance to that of a commodity rather
24   than perceiving insurance through a long-term relationship with a full service agent, as was
25   the model at its primary competitor, State Farm. The predominant advertising for
26   traditional insurance companies focused on the bad events which needed insurance (similar
27   to Allstate's “Mayhem” ad campaign) and GEICO believed that its target audience felt that
28

                                             -5-
                                   CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.6 Page 6 of 22


 1   insurance was just another necessary expense; the relationship to an agent was a value-less
 2   example of an overpriced middle-man.
 3         17.      As a result, GEICO deployed a comprehensive, years-long marketing
 4   campaign. The advertising strategy incorporates a saturation-level amount of print
 5   (primarily mail circulars) and television parody advertisements, as well as radio
 6   advertisements. GEICO branded its primary marketing tag-line, through sheer volume and
 7   repetition in consumer media. GEICO’s signature marketing slogan: “15 minutes could
 8   save you 15% or more on car insurance,” is ever present in mass media and television
 9   advertising.
10         18.      Over the last ten years, GEICO has spent billions of dollars in advertising,
11   featuring several well-known mascots, including the GEICO “Cavemen”, the GEICO
12   “Piggy” and GEICO “Gecko”. GEICO could afford this expenditure because of its unique
13   business model in offering “direct to consumer” insurance; bypassing commissions to
14   insurance brokers. Historically, GEICO did not employ insurance agents like its more
15   traditional competitors, State Farm and AllState, and therefore was not financially
16   burdened with agent commissions.
17         19.      However, in recent years, the direct to consumer model of insurance services
18   has experienced robust growth and significant competition. Other auto insurance
19   companies took note of GEICO’s robust growth and several have tried to emulate the direct
20   to consumer marketing model. Notably, Progressive Insurance has invested heavily in
21   brand advertising and is poised to overtake GEICO as the number two auto insurance
22   carrier in the market. Internet-based and online-only models like Esurance have also
23   entered the direct to consumer insurance market.
24         20.      The increasing competition has made it exceedingly more difficult for GEICO
25   to deliver on its signature slogan; its promise that it could save consumers more than 15%
26   on car insurance.
27
28

                                             -6-
                                   CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.7 Page 7 of 22


 1   B.    GEICO’s Misleading Sales Pitch to Consumers
 2         21.    The vast majority of GEICO’s policies are sold over the phone by their Field
 3   Representatives. GEICO employs several hundred sales representatives in the state of
 4   California, including nearly 200 in its San Diego office. GEICO retains exclusive control
 5   over its sales narrative and the marketing tactics employed by its representatives to
 6   convince consumers to purchase insurance from them.
 7         22.    There are well known “terms of art” used in the insurance industry to explain
 8   coverage. The two most popular forms of auto insurance coverage are, “Liability,” which
 9   covers damage that an insured causes to another driver; and “Collision,” which covers
10   damage to the insured’s vehicle in the event of an accident where the insured is determined
11   to be “at fault” for the cause of the accident. While the State of California requires every
12   driver to carry a minimum amount of Liability insurance, automobile lenders / financiers
13   typically require car owners who finance or lease their vehicles to purchase both forms of
14   insurance, liability and collision; the combination of which is referred to as “full coverage”.
15         23.    Feeling the pressure to continually deliver on its brand-promise to offer
16   consumers a 15% discount on their auto insurance premiums, GEICO turned to improper
17   marketing practices that prey on consumer confusion regarding the various types of
18   automobile insurance coverage offered in the market.
19         24.    GEICO is uniquely aware of the auto insurance consumer’s understanding of
20   the phrase “full coverage”. GEICO and consumers alike, understand that if you were to
21   purchase an automobile policy with “full coverage,” a consumer could reasonably expect
22   to receive both liability and collision insurance on their vehicle.
23         25.    Consumers are far less aware of the term and frequently do not understand
24   what is meant by, “Comprehensive Insurance.” Comprehensive insurance is intended to
25   be an “add on” to either a liability-only policy or a full-coverage policy. While 88 percent
26   of Americans owned a car in 2018, a recent study conducted by Insurancequotes
27   demonstrated that “68 percent of Americans incorrectly believe that comprehensive auto
28

                                             -7-
                                   CLASS ACTION COMPLAINT
         Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.8 Page 8 of 22


 1   insurance covers car damage from collision. This is decidedly not the case.”2 An
 2   NBCNews report published on September 4, 2019 cited this study and concluded that
 3   “[w]hen it comes to auto insurance, [the difference between collision and comprehensive
 4   coverage] is probably the biggest area of confusion. Many people, it seems, don’t
 5   understand what they’re buying.” 3 Indeed, numerous auto insurance companies felt it
 6   necessary to include in their websites pages devoted to noting this rampant and costly
 7   confusion and attempt to demystify it, e.g.:
 8            x American Family Insurance: “Do you get comprehensive and collision insurance
 9                  confused? Don’t worry – many people do.”4
10            x The Hartford Insurance, in its webpage addressing AARP members:
11                  “Comprehensive and collision insurance are frequently confused.”5
12            x Progressive: “Comprehensive insurance is commonly confused with collision.”6
13            x Rockford Mutual Insurance Company: “Many customers often confuse collision
14                  insurance with comprehensive insurance, or visa versa.” 7
15            26.      However, at some point in 2015, GEICO began to employ marketing tactics
16   that preyed on consumer confusion regarding the meaning of “Comprehensive” insurance.
17   Comprehensive, by dictionary definition means: “complete, including all or nearly all
18   elements or aspects of something.” 8
19
20
21
     2
       https://www.insurancequotes.com/auto/insurance-myths-keep-americans-guessing-
22   61919
     3
23     https://www.nbcnews.com/better/lifestyle/7-things-you-should-know-about-auto-car-
     insurance-ncna1049086
24   4
       https://www.amfam.com/resources/articles/understanding-insurance/comprehensive-vs-
25   collision-insurance
     5
       https://www.thehartford.com/aarp/car-insurance/collision-insurance
26   6
       https://www.progressive.com/answers/comprehensive-insurance/
     7
27     https://www.rockfordmutual.com/blog/what-difference-between-collision-insurance-
     and-comprehensive-insurance
28   8
       See, Oxford English Dictionary, 2018 Edition.
                                                -8-
                                      CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.9 Page 9 of 22


 1         27.    When consumers would contact GEICO seeking an “apples to apples”
 2   comparison of their existing full-coverage insurance policy to an identical GEICO policy,
 3   GEICO would, instead, offer the consumer a “FULL COMPREHENSIVE PACKAGE”
 4   insurance plan; an insurance policy that did not provide collision insurance for vehicles
 5   that the consumer was not presently under a legal and/or contractual obligation to insure
 6   with collision insurance.
 7         28.    The use of the word “Comprehensive,” in combination with the term
 8   “Package” in the description of the “FULL COMPREHENSIVE PACKAGE” insurance
 9   product is confusing and misleading to consumers. Consumers have a general
10   understanding of the dictionary meaning of the term, “comprehensive.” Consumers,
11   including Plaintiff, reasonably equate “Comprehensive” with its actual meaning:
12   “complete”. Consumers, including Plaintiff, who purchase comprehensive insurance
13   packages, reasonably believe that they have purchased full coverage for their vehicles.
14   GEICO is keenly aware of this consumer confusion and has weaponized it for its economic
15   advantage.
16         29.    GEICO furthers this consumer confusion by including the word, “Full” in its
17   description of the “FULL COMPREHENSIVE PACKAGE,” despite the fact that this
18   product is an inferior policy from the standpoint of the consumers’ expectations.
19         30.    By combining the word “Full” with “Comprehensive”, consumers, including
20   Plaintiff, reasonably believed they were purchasing a full coverage auto insurance policy
21   on both of their vehicles, when in fact they were not. By failing to actually include in the
22   quote and provide the collision insurance, GEICO, in turn, was able to deliver on its
23   promised 15% savings on the prospective customer’s auto insurance premium. The
24   premiums were less expensive than their competitors because they were providing less
25   coverage to their customers.
26   C.    GEICO’s Field Representatives Revolt Over GEICOS’s Fraudulent Tactics
27         31.    GEICO employed this improper sales tactic by training and encouraging their
28   Field Representatives to push the “Full Comprehensive Package” insurance product on

                                              -9-
                                    CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.10 Page 10 of 22


 1   those unsuspecting customers who presented to GEICO for a rate quote with a vehicle for
 2   which they were not legally or contractually obligated to provide “Collision” insurance.
 3   GEICO’S Field Representatives, in providing the “Apples to Apples” quotes for
 4   unsuspecting customers, would market the “FULL COMPREHENSIVE PACKAGE,” as
 5   a full coverage product, at a substantial discount.
 6         32.    Upon information and belief, GEICO experienced significant success in the
 7   improper marketing of their “FULL COMPREHENSIVE PACKAGE” insurance product.
 8   One confidential source interviewed by Plaintiff with direct knowledge of the practice,
 9   estimated that thousands of policies had been bound in the state of California utilizing this
10   fraudulent misrepresentation.
11         33.    Dozens of consumers contacted GEICO complaining that their insurance
12   policy did not have the collision coverage that they believed they were purchasing over the
13   phone.
14         34.    GEICO’s own Field Representatives became increasingly uncomfortable with
15   the practice and initiated an internal message board topic to voice their well-founded
16   concerns that the practice was fraudulent and misleading to GEICO’s customers.
17         35.    Consequently, Plaintiff and the Class Members suffered injury in fact and lost
18   money or property as result of Defendant’s wrongful conduct.
19   D.    GEICO Admits to the Practice, but the Cure is almost as bad as the Disease.
20         36.    At some point in mid-2019, in response to the outcry internally generated by
21   their Field Representatives and their own customers’ complaints, GEICO attempted to
22   issue a correction to its fraudulent practice by updating the “GEICO SALES TRAINING
23   AND PERFORMANCE” guide (hereinafter, the “Guide”). The Guide is required reading,
24   training and procedure for all GEICO Field Representatives. GEICO set forth in the guide:
25                Required Reading************************
26                What’s Happening: Reminder for clarifying Coverage Counseling
27                conversation in California.
28

                                           - 10 -
                                  CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.11 Page 11 of 22


 1                   Effective Immediately: The terms “Comprehensive,” “Safety
                     Package”, “Physical Damage”, etc. can confuse and lead some
 2
                     customers to believe they have “full coverage”. We want our
 3                   customers to have a full understanding of their coverage package,
                     including when offering Comprehensive without Collision, to do so
 4
                     we are making this change to ensure clarity on what perils their
 5                   insurance covers.
 6   (See Exhibit “A” – GEICO internal Memorandum (emphasis, underlining added).)
 7             37.   The issued update to the Guide is a clear admission to the fraudulent sales
 8   practice of offering the “Full Comprehensive Package” insurance policies without collision
 9   insurance. GEICO acknowledges its existence, admits that it is misleading to customers
10   and that they were in fact selling Comprehensive without Collision utilizing this unsavory
11   tactic.
12             38.   The update continues and acknowledges that the update became necessary
13   because of multiple consumer complaints and the internal outcry of the Field
14   Representatives:
15                   “We have seen some customer complaints for this.”
16                   “This change was a direct result of your feedback.”
17             39.   The update to the Guide provides example conversations that the Field
18   Representatives should NOW engage in with prospective customers while selling them the
19   Comprehensive without Collision insurance policies:
20                   Example 1:
21                   “Now that we have worked through the package you would like to
22                   purchase, I just want to let you know that since you do not have collision
23                   protection, your vehicle will not be covered if you are in an at fault
24                   accident”.
25   (See Exhibit “A”.)
26             40.   However, the example conversation occurs AFTER the consumer has already
27   told the Field Representative from GEICO that they desire a full coverage insurance,
28   because they presented GEICO with existing full coverage insurance. Remarkably, the

                                              - 11 -
                                     CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.12 Page 12 of 22


 1   update to the Guide specifically instructs the GEICO Field Representative to inform the
 2   customer of the absence of collision insurance, AFTER the customer has made a
 3   commitment to buy.
 4           41.     The update to the Guide explicitly instructs the Field Representatives in this
 5   regard:
 6                   “The agent must disclose this prior to taking payment but after the
 7                   commitment to buy.
 8                                               Sell! Sell! Sell!”
 9           42.     Rather than give up their misleading tactics, the updated Guide instructs
10   GEICO’s Field Reps to make the crucial disclosure after the customer has agreed to
11   purchase the inferior policy. And then it re-emphasizes to the Field Representative, that
12   GEICO’s focus is ultimately on their bottom line by closing with the instructions to “Sell!
13   Sell! Sell!”.
14           43.     As a result of the conduct alleged herein, Plaintiff and the proposed Class have
15   been misled by GEICO’s fraudulent sales tactics and purchased insurance products that
16   were inferior to the coverage they believed they were purchasing.
17                                   V.     CLASS ALLEGATIONS
18           44.     Plaintiff brings this action on behalf of himself and all other similarly situated
19   Class Members pursuant to Rule 23 of the Federal Rules of Civil Procedure and seek
20   certification of the following Class against Defendant for violations of California state
21   laws:
22                   All consumers within the State of California who purchased a “Full
                     Comprehensive Package” from GEICO and did not receive collision
23
                     insurance on their vehicle during the applicable statute of limitations.
24
25   Excluded from the Class are Defendant’s current or former officers, directors, and
26   employees; counsel for Plaintiff and Defendant; and the judicial officer to whom this
27   lawsuit is assigned.
28

                                              - 12 -
                                     CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.13 Page 13 of 22


 1         45.    Numerosity: The members of the Class are so numerous that joinder of all
 2   members is impracticable. Plaintiff is informed and believes that the proposed Class
 3   contains thousands of individuals who have been damaged by Defendant’s conduct as
 4   alleged herein. The precise number of Class Members is unknown to Plaintiff.
 5         46.    Existence and Predominance of Common Questions of Law and Fact: This
 6   action involves common questions of law and fact, which predominate over any questions
 7   affecting individual Class Members. These common legal and factual questions include,
 8   but are not limited to, the following:
 9                a. Whether Defendant made false and/or misleading statements to Plaintiff,
10                   the Class and the public the inclusion of collision insurance coverage for
11                   the “Full Comprehensive Package”;
12                b. Whether Defendant omitted material information to Plaintiff and the
13                   proposed Class concerning the existence of collision insurance coverage
14                   for the “Full Comprehensive Package”;
15                c. Whether Defendant’s advertising and/or marketing for the “Full
16                   Comprehensive Package” is misleading and deceptive to a reasonable
17                   consumer;
18                d. Whether Defendant has engaged in unfair, fraudulent, or unlawful business
19                   practices with respect to the advertising, marketing, and sale of the Full
20                   Comprehensive Packages;
21                e. Whether Defendant’s omissions concerning the Full Comprehensive
22                   Packages were likely to deceive a reasonable consumer, and therefore the
23                   Class and public at large;
24                f. Whether Defendant actively concealed material information regarding the
25                   Full Comprehensive Packages;
26                g. Whether Defendant advertised the Full Comprehensive Packages with
27                   intent to sell them not as advertised;
28

                                           - 13 -
                                  CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.14 Page 14 of 22


 1                h. Whether Defendant engaged in false advertising with respect to the Full
 2                   Comprehensive Packages;
 3                i. Whether Defendant breached their contract with Plaintiff and other
 4                   purchasers of the Full Comprehensive Packages; and
 5                j. Whether Defendant engaged in bad faith in inducing Plaintiff and other
 6                   purchasers of the Full Comprehensive Packages, by indicating that such
 7                   insurance policies provided full coverage, when in fact they do not.
 8         47.    Typicality: Plaintiff’s claims are typical of the claims of the Class Members
 9   because, inter alia, all Class Members have been deceived or were likely to be deceived
10   by Defendant’s false and misleading marketing claims and representations and material
11   omissions about the Full Comprehensive Packages in the manner herein alleged. Plaintiff
12   is advancing the same claims and legal theories on behalf of themselves and all Class
13   Members.
14         48.    Adequacy: Plaintiff will fairly and adequately protect the interests of the Class
15   Members. Plaintiff has retained counsel experienced in complex consumer class action
16   litigation, and Plaintiff intends to prosecute this action vigorously. Plaintiff has no
17   antagonistic or adverse interest to those of the Class.
18         49.    Superiority: The nature of this action and the nature of the laws available to
19   Plaintiff and the Class make the use of the class action format a particularly efficient and
20   appropriate procedure to afford relief to them and the Class for the wrongs alleged. The
21   damages or other financial detriment suffered by individual Class Members is miniscule
22   compared to the burden and expense that would be entailed by individual litigation of their
23   claims against Defendant. It would thus be virtually impossible for Plaintiff and Class
24   Members, on an individual basis, to obtain effective redress for the wrongs done to them.
25   Absent the class action, Class Members and the general public would not likely recover, or
26   would not likely have the chance to recover, damages and/or restitution, or receive
27   injunctive relief, and Defendant will, and will continue to, retain the proceeds of its
28   fraudulent and deceptive misdeeds.

                                           - 14 -
                                  CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.15 Page 15 of 22


 1                                  FIRST CAUSE OF ACTION
 2                VIOLATION OF UNFAIR COMPETITION LAW (“UCL”)
                    California Business & Professions Code § 17200, et seq.
 3
 4         50.    Plaintiff repeats and re-alleges the allegations contained in every preceding
 5   paragraph as if fully set forth herein.
 6         51.    The UCL defines “unfair business competition” to include any “unlawful,
 7   unfair, or fraudulent” act or practice, as well as any “unfair, deceptive, untrue or
 8   misleading” advertising. Cal. Bus. & Prof. Code § 17200.
 9         52.    Plaintiff has standing to pursue this claim because Plaintiff has suffered
10   injury-in-fact and have lost money or property as a result of Defendant’s unlawful, unfair,
11   and fraudulent actions. Specifically, Plaintiff purchased the Full Comprehensive Insurance
12   Package from Defendant for his own personal consumption / automobile coverage. In
13   doing so, Plaintiff relied upon the false representations and material omissions that the Full
14   Comprehensive Package was a full coverage insurance product, including “collision
15   insurance” for both of their vehicles, when in fact it was not; the 2012 Lexus did not have
16   collision coverage. Plaintiff spent money in the transaction that he otherwise would not
17   have had he known Defendant’s representations about the policy were false.
18         “Unfair” Prong
19         53.    A business act or practice is “unfair” under the UCL if it offends an
20   established public policy or is immoral, unethical, oppressive, unscrupulous, or
21   substantially injurious to consumers, and that unfairness is determined by weighing the
22   reasons, justifications, and motives of the practice against the gravity of the harm to the
23   alleged victims.
24         54.    Defendant’s conduct constitutes an “unfair” business practice because, as
25   alleged, Defendant engaged in a coordinated campaign that mislead consumers into
26   believing that by purchasing a “Full Comprehensive Package,” they were receiving full
27   coverage on their automobiles.
28

                                            - 15 -
                                   CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.16 Page 16 of 22


 1         55.    Defendant’s conduct harms the interests of consumers and market
 2   competition. There is no valid justification for Defendant’s conduct.
 3         “Fraudulent” Prong
 4         56.    A business act or practice is “fraudulent” under the UCL if it is likely to
 5   deceive members of the consuming public.
 6         57.    Defendant engaged in a fraudulent business practice by knowingly
 7   representing to consumers that the Full Comprehensive Package included collision
 8   insurance. By failing to disclose the truth about the policy, Defendant gained an improper
 9   competitive edge in the auto insurance market and misled Plaintiff and the proposed Class
10   into purchasing less coverage than they desired. Defendant’s practice deceived Plaintiff
11   and is highly likely to, and does in fact, deceive members of the consuming public who
12   purchased the Products in reliance on their advertised composition. Such practice is devoid
13   of utility and functions only to maximize Defendant’s profits at the expense of the
14   consuming public. Any benefit gained by Defendant’s practice is far outweighed by the
15   gravity of harm to Plaintiff and the Class who lost money or property by paying for the
16   inferior insurance products.
17         “Unlawful” Prong
18         58.    A business act or practice is “unlawful” under the UCL if it violates any other
19   law or regulation.
20         59.    Defendant’s actions, as alleged herein, constitute illegal and unlawful
21   practices committed in violation of California Insurance Code Sections 780:
22                An insurer or officer or agent thereof, or an insurance broker or solicitor
                  shall not cause or permit to be issued, circulated or used, any statement
23
                  that is known, or should have been known, to be a misrepresentation of
24                the following:
25
                  (a) The terms of a policy issued by the insurer or sought to be negotiated
26                by the person making or permitting the misrepresentation.
                  (b) The benefits or privileges promised thereunder.
27
                  (c) The future dividends payable thereunder.
28

                                             - 16 -
                                    CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.17 Page 17 of 22


 1   See California Insurance Code Section 780.
 2         60.   Defendant’s actions, as alleged herein, also constitute illegal and unlawful
 3   practices committed in violation of California Insurance Code Sections 790.03:
 4               The following are hereby defined as unfair methods of competition and
                 unfair and deceptive acts or practices in the business of insurance.
 5
                    (a) Making, issuing, circulating, or causing to be made, issued or
 6                  circulated, any estimate, illustration, circular, or statement
                    misrepresenting the terms of any policy issued or to be issued or
 7
                    the benefits or advantages promised thereby or the dividends or
 8                  share of the surplus to be received thereon, or making any false or
                    misleading statement as to the dividends or share of surplus
 9
                    previously paid on similar policies, or making any misleading
10                  representation or any misrepresentation as to the financial condition
                    of any insurer, or as to the legal reserve system upon which any life
11
                    insurer operates, or using any name or title of any policy or class
12                  of policies misrepresenting the true nature thereof, or making any
                    misrepresentation to any policyholder insured in any company for
13
                    the purpose of inducing or tending to induce the policyholder to
14                  lapse, forfeit, or surrender his or her insurance.
15   See California Insurance Code Section 790.03
16         61.   Particularly, Defendant has unlawfully marketed and advertised and sold the
17   “Full Comprehensive Package” insurance policy as a full coverage insurance product and
18   has failed to provide true “apples to apples” quotes to prospective customers who contact
19   GEICO over the phone. Defendant knowingly combined the words “Comprehensive” with
20   “Full” and “Package” to confuse and mislead customers into believing they were receiving
21   full insurance coverage, including collision insurance, when in fact they received an
22   inferior policy with only comprehensive and liability insurance.
23         62.   Each of Defendant’s unfair, fraudulent, and unlawful practices enumerated
24   above was the direct and proximate cause of financial injury to Plaintiff and the Class.
25   Defendant has unjustly benefitted as a result of its wrongful conduct. Plaintiff and Class
26   Members are accordingly entitled to have Defendant disgorge profits and restore to
27   Plaintiff and Class Members all monies wrongfully obtained by Defendant as a result of
28   the conduct as alleged herein.

                                          - 17 -
                                 CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.18 Page 18 of 22


 1                                SECOND CAUSE OF ACTION
 2          VIOLATION OF CONSUMER LEGAL REMEDIES ACT (“CLRA”)
                        California Civil Code § 1750, et seq.
 3
 4         63.    Plaintiff repeats and re-alleges the allegations contained in every preceding
 5   paragraph as if fully set forth herein.
 6         64.    As alleged herein, Plaintiff has standing to pursue this claim because Plaintiff
 7   has suffered injury-in-fact and has lost money or property as a result of Defendant’s
 8   unlawful, unfair, and fraudulent actions. Specifically, Plaintiff purchased the Full
 9   Comprehensive Package insurance policy for his own personal consumption. In doing so,
10   Plaintiff relied upon the false representations that the Full Comprehensive Package
11   provided collision insurance; and further relied upon GEICO’s promise to provide Plaintiff
12   an “Apples to Apples” comparison to his existing insurance policy, which did in fact
13   provide collision coverage for the 2012 Lexus. Plaintiff expended money in the transaction
14   that he otherwise would not have, had he known Defendant’s representations and
15   advertising claims were false.
16         65.    The Consumer Legal Remedies Act (“CLRA”) was enacted to protect
17   consumers against unfair and deceptive business practices. The CLRA applies to
18   Defendant’s acts and practices because the Act covers transactions involving the sale of
19   goods or services to consumers. Auto insurance, unlike life insurance, is a service because
20   it is sold incident to providing repairs to a customers’ chattel, in this case, the Plaintiff’s
21   vehicle.
22         66.    Plaintiff and the members of the Class are “consumers” within the meaning
23   of Section 1761(d) of the California Civil Code, and they engaged in “transactions” within
24   the meaning of Sections 1761(e) and 1770 of the California Civil Code, including the
25   purchases of the Products.
26         67.    Defendant is a “person” under Cal. Civ. Code § 1761(c).
27         68.    The Full Comprehensive Packages are “services” under Cal. Civ. Code
28   § 1761(b).

                                            - 18 -
                                   CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.19 Page 19 of 22


 1         69.     Defendant’s unfair and deceptive business practices were intended to and did
 2   result in the sale of the Full Comprehensive Packages.
 3         70.     Defendant violated the CLRA by engaging in the following unfair and
 4   deceptive acts and practices:
 5                 § 1770(a)(5) – Representing that [the Full Comprehensive Packages
                   have] . . . characteristics . . . which [they do] not have . . .
 6
                   § 1770(a)(9) – Advertising goods or services with intent not to sell them
 7                 as advertised.
 8         71.     If Plaintiff and the Class Members had known the “Full Comprehensive
 9   Package” insurance policy failed to provide full coverage, Plaintiff would not have
10   purchased it and/or in the alternative would not have paid the price he agreed to pay for the
11   inferior policy
12         72.     As a direct and proximate result of Defendant’s conduct, Plaintiff and the
13   Class Members suffered injury and damages in an amount to be determined at trial.
14         73.     On information and belief, Defendant’s actions were willful, wanton, and
15   fraudulent.
16         74.     On information and belief, Defendant’s officers, directors, and/or managing
17   agents authorized the use of the misleading statements and material omissions regarding
18   the Full Comprehensive Package products.
19         75.     Plaintiff has concurrently filed the declaration of venue required by Civil
20   Code § 1780(d) with this complaint.
21         76.     On February 11, 2020, Plaintiff, through counsel, sent a CLRA demand letter
22   to Defendant that provided notice of Defendant’s violation of the CLRA and demanded
23   Defendant correct, repair, replace, or otherwise rectify the unlawful, unfair, false, and
24   deceptive practices complained of herein. The letter also stated that if Defendant refused
25   to do so, Plaintiff would file a complaint seeking damages in accordance with the CLRA.
26   If Defendant does not respond to Plaintiff’s letter or agree to rectify the problems
27   associated with the actions detailed above and give notice to all affected consumers within
28

                                            - 19 -
                                   CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.20 Page 20 of 22


 1   30 days of the date of written notice pursuant to § 1782, Plaintiff will amend this complaint
 2   to seek actual, punitive, and statutory damages, as appropriate against Defendant.
 3                                 THIRD CAUSE OF ACTION
 4                                  BREACH OF CONTRACT
 5         77.    Plaintiff hereby repeats and re-alleges all preceding paragraphs and
 6   incorporates the same as though fully set forth herein.
 7         78.    Plaintiff and the proposed class called GEICO seeking to purchase full
 8   coverage insurance policies. GEICO represented the Full Comprehensive Package as a full
 9   coverage product. Plaintiff and members of the proposed class agreed to the terms of
10   purchase over the phone, provided their payment card information and purchased the Full
11   Comprehensive Packages. As alleged herein, GEICO instead delivered an inferior
12   insurance product.
13         79.    Furthermore, Defendant was also under an implied covenant of good faith and
14   fair dealing, whereby Defendant covenanted that it would, in good faith and in the exercise
15   of fair dealing, deal with Plaintiff and each Class member fairly and honestly and do
16   nothing to impair, interfere with, hinder, or potentially injure Plaintiff and the Class
17   members’ rights and benefits intended under the contract. Defendant breach the implied
18   covenant of good faith and fair dealing by denying coverage under an insurance policy that
19   was intended to include collision insurance. To the extent Defendant was entitled to any
20   discretion regarding what was included in the coverage, Defendant exercised such
21   discretion in bad faith in failing to provide an actually “full” and “comprehensive”
22   coverage that included collision coverage.
23         80.    Plaintiff and the Class members have performed all conditions, covenants, and
24   promises required by each of them on their part to be performed under the terms and
25   conditions of the contracts, except for those they were prevented from performing or which
26   were waived or excused by Defendant’s misconduct.
27         81.    As a direct and proximate result of these breaches, Plaintiff was and continue
28   to be damaged in an amount according to proof.

                                           - 20 -
                                  CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.21 Page 21 of 22


 1                                   FOURTH CAUSE OF ACTION
 2                                      UNJUST ENRICHMENT
 3         82.        Defendant was also unjustly enriched at the expense of Plaintiff and the
 4   proposed Class who are therefore entitled to equitable restitution and disgorgement of
 5   profits obtained by the Defendant. Defendant received a benefit that was unjustly retained
 6   at the expense of the Plaintiff and the Class.
 7                                       PRAYER FOR RELIEF
 8         WHEREFORE, Plaintiff prays on behalf of himself and all others similarly situated,
 9   for judgment against Defendant as follows:
10               A.     Certifying the Class as requested herein, appointing Plaintiff as Class
11                      Representatives, and appointing his counsel as Class Counsel;
12               B.      Awarding monetary damages and punitive damages;
13               C.      Ordering Defendant to disgorge and make restitution of all monies
14                       Defendant acquired by means of the unlawful practices set forth above;
15               D.      Awarding declaratory and injunctive relief as permitted by law or equity,
16                       including: enjoining Defendant from continuing the unlawful practices as
17                       set forth herein, and directing Defendant to identify, with Court
18                       supervision, victims of its conduct and pay them all money it is required
19                       to pay;
20               E.      Ordering Defendant to engage in a corrective advertising campaign and
21                       other public injunctive relief;
22               F.      Awarding Plaintiff and Class Members their costs and expenses incurred
23                       in the action, including reasonable attorney’s fees under the contract,
24                       relevant statutes, and Code of Civil Procedure §1021.5; and
25               G.      Providing such further relief as may be just and proper.
26
27
28

                                               - 21 -
                                      CLASS ACTION COMPLAINT
     Case 3:20-cv-00262-JM-WVG Document 1 Filed 02/11/20 PageID.22 Page 22 of 22


 1                                DEMAND FOR JURY TRIAL
 2         Plaintiff demands a trial by jury of all claims presented herein so triable.
 3
 4   Dated: February 11, 2020                      CARLSON LYNCH, LLP
 5
                                                          /s/ Todd D. Carpenter
 6
                                                          Todd D. Carpenter (CA 234464)
 7                                                        (Eddie) Jae K. Kim (CA 236805)
                                                          Scott G. Braden (CA 305051)
 8                                                        1350 Columbia St. Ste. 603
                                                          San Diego, CA 92101
 9                                                        Tel: (619) 762-1900
                                                          Fax: (619) 756-6990
10                                                        tcarpenter@carlsonlynch.com
                                                          ekim@carlsonlynch.com
11                                                        sbraden@carlsonlynch.com
12                                                        Attorneys for Plaintiff and the Class
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           - 22 -
                                  CLASS ACTION COMPLAINT
